Citation Nr: 1515816	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-25 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for vertigo, including as secondary to a service-connected disability.

3.  Entitlement to a higher initial rating for service-connected diabetes mellitus, type II, currently evaluated as 20 percent disabling.

4.  Entitlement to a higher initial rating for coronary artery disease, currently evaluated as 60 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to September 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the RO in Louisville, Kentucky that in pertinent part, denied service connection for hepatitis, vertigo, bilateral hearing loss, and tinnitus, and granted service connection and a 20 percent rating for type II diabetes mellitus.

In another September 2011 rating decision, the RO granted service connection and a 30 percent rating for coronary artery disease, effective August 31, 2010.  A notice of disagreement was received from the Veteran in October 2011, in which disagreed with the assigned rating.  In a March 2012 rating decision, the RO granted a higher 60 percent rating for this disability, effective August 31, 2010.  A statement of the case has not yet been promulgated as to this issue.

In a February 2013 rating decision, the RO granted service connection for bilateral hearing loss, tinnitus, erectile dysfunction and microalbuminuria.  Since the Veteran did not appeal the ratings or effective dates assigned in this decision, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

A review of the Veteran's electronic Virtual VA and VBMS files reveals additional VA medical records and Social Security Administration records that were obtained since the April 2013 supplemental statement of the case.   Although it does not appear that these records were reviewed by the RO in the context of the hepatitis appeal, these records are not pertinent to this issue.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

The issues of entitlement to service connection for pulmonary hypertension and posttraumatic stress disorder (PTSD), and entitlement to increased ratings for peripheral neuropathy of both lower extremities have been raised by the record in a June 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for vertigo, higher ratings for diabetes mellitus and coronary artery disease, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative (competent and credible) medical and other evidence of record does not show a current diagnosis of hepatitis that is related to military service.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2010.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration, and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis is not a chronic condition under 38 C.F.R. § 3.309(a), and is not a disease subject to presumptive service connection based on herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran contends that he has current hepatitis that was incurred during service in Vietnam.  See his September 2012 substantive appeal.

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Service treatment records are entirely negative for hepatitis.  On separation examination in August 1964, the Veteran's abdomen and viscera were normal.  In an August 1964 report of medical history, the Veteran denied a history of liver trouble and jaundice.  In a subsequent signed statement prior to discharge, he said there had been no change in his medical condition since his last medical examination in August 1964.

Post-service medical records are also negative for a diagnosis of current hepatitis.

An April 2001 VA treatment record reflects that a hepatitis C risk factor screening was conducted, and the Veteran reported that he "may have had hepatitis when out of service."  He denied blood transfusion prior to 1992, intravenous drug use, and tattoos, among others.  He also reported that he had the following risk factors:  blood exposure, multiple sexual partners, and being a Vietnam-era Veteran.

In June 2003, based on reported risk factors for hepatitis, laboratory tests for hepatitis C antibodies were performed, and the test results were negative.

An October 2010 VA progress note reflects that the Veteran reported that he had hepatitis a few days after he returned from Vietnam, and was noted to have yellow jaundice and infectious hepatitis.  He currently had no known liver problems, and no elevated liver function tests.  The physician noted that a June 2003 test for hepatitis C antibodies was negative, and diagnosed history of hepatitis, and indicated that he suspected it was hepatitis A.  He noted that the Veteran had tested negative for hepatitis C, and liver function tests had been normal for years, and that this was not really a health issue.

In his October 2010 claim, the Veteran said he incurred hepatitis in September 1964.

In December 2010, the Veteran completed a hepatitis questionnaire, and denied all risk factors for this disease.

In a February 2011 statement, the Veteran said that he was stationed in Vietnam from December 1963 to July 1964.

The first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, irrespective of whether it is attributable to his military service; without this minimum level of proof, there can be no valid claim because, without this required proof of current disability, there necessarily is no current disability to relate or attribute to his military service); McClain, supra.

The Veteran himself has asserted that he has or had hepatitis that was incurred in service.  After a review of all of the evidence of record, the Board finds that there is no evidence of a current disability of hepatitis at any point throughout the appeal.  The competent medical evidence reflects that blood tests for hepatitis C were negative, and the medical evidence shows no known liver problems.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection as to this issue.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service or a service-connected disability so as to, in turn, warrant service connection.

The only evidence of record supporting the notion that the Veteran has or had this claimed disability, or that it is related to service-connected disabilities, comes from the Veteran personally by way of statements he has filed in support of his claim, and reported history he has provided to treating medical providers.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.)  The October 2010 VA physician who noted the Veteran's reported history of hepatitis did not diagnose current hepatitis.

Moreover, although the Veteran informed that VA physician that he had hepatitis a few days after returning from Vietnam, he has also stated that he left Vietnam in July 1964.  In contrast, in his more contemporaneous August 1964 report of medical history, the Veteran denied a history of liver trouble and jaundice, and his service discharge examination in August 1964 did not diagnose hepatitis.  This contemporaneous evidence contradicts the Veteran's current assertions and is highly probative evidence against his claim.

Although the Veteran himself has asserted that he has current or past hepatitis that is related to service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the existence or etiology of his claimed hepatitis, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

Finally, the Board notes that there is no competent evidence of record diagnosing current hepatitis or linking it to service or a service-connected disability. 

As the medical evidence does not reflect a current disability of hepatitis, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis.  There is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for vertigo, and for higher ratings for diabetes mellitus and coronary artery disease.

Extensive additional VA medical records and Social Security Administration records were obtained since the April 2013 supplemental statement of the case, and associated with the Veteran's electronic Virtual VA and VBMS claims files.  Some of this evidence is pertinent to the claims on appeal, and this evidence has not yet been reviewed by the AOJ in the context of these appeals, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review, and a remand is required.  See 38 C.F.R. §§ 19.31, 19.37.

With respect to the claim for entitlement to service connection for vertigo, the Veteran underwent a VA examination regarding the etiology of this condition in March 2013.  Although the examiner gave a medical opinion regarding whether or not vertigo was caused by a service-connected disability, the examiner did not provide an opinion as to whether this condition was permanently aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.   Hence, this examination is inadequate, and another VA medical opinion must be obtained, with an adequate supporting rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, with regard to the issue of entitlement to a higher rating for coronary artery disease, in a September 2011 rating decision, the RO granted service connection and a 30 percent rating for coronary artery disease, effective August 31, 2010.  A timely notice of disagreement was received from the Veteran in October 2011, in which he disagreed with the assigned rating.  See 38 C.F.R. § 20.201.  In a March 2012 rating decision, the RO granted a higher 60 percent rating for this disability, effective August 31, 2010.  Although a higher rating has been awarded, as the highest possible rating was not assigned, the issue of entitlement to a higher rating for coronary artery disease remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  

Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be provided with an opportunity, to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement) as to this issue.  38 C.F.R. §§ 20.200, 20.202, 20.302.  Although the RO has recently denied an increase in the 60 percent rating in a January 2015 rating decision, this decision was in response to a January 2014 claim, and a statement of the case is still required in response to the Veteran's October 2011 notice of disagreement.

Given the Veteran's allegations of unemployability due to his heart disability, the matter of TDIU is raised.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing the issues of entitlement to a higher initial rating for coronary artery disease and TDIU.  Also advise them of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If an appeal is timely perfected, this claim should be returned to the Board for further appellate consideration.

2.  Forward the claims file to an appropriate VA examiner, to obtain an additional medical nexus opinion concerning the etiology of current vertigo.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be provided to and reviewed by the examiner.  The examiner should specifically respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) that any current vertigo is directly related to the Veteran's military service or dates back to his service? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) that a service-connected disability caused or permanently aggravated any current vertigo?  The Veteran's established service-connected disabilities are coronary artery disease, type II diabetes mellitus with erectile dysfunction and microalbuminuria, peripheral neuropathy of the lower extremities, bilateral hearing loss, and tinnitus.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in  favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or  intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and  quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then, the AOJ should readjudicate the claims remaining on appeal (vertigo and diabetes mellitus) with  consideration of all additional evidence received since the April 2013 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a supplemental statement of the case and  allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


